Citation Nr: 1815472	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 876	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy, right lower extremity.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic headaches.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to an initial compensable rating for bilateral hearing loss. 

8.  Entitlement to an initial compensable rating for a right great toe bunion.

9.  Entitlement to an initial compensable rating for a left great toe bunion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2002.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this proceeding is associated with the record.

The issues of entitlement to initial compensable ratings for bilateral hearing loss, right great toe bunion, and left great toe bunion disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his petition to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability.

2.  In May 2009, the RO denied entitlement to service connection for chronic headaches, and the Veteran did not appeal this determination; evidence submitted since the May 2009 denial relates to an unestablished fact necessary to substantiate the claim.

3.  In May 2009, the RO denied entitlement to service connection for peripheral neuropathy, right lower extremity; and the Veteran did not appeal this determination; evidence submitted since the May 2009 denial relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's headaches are related to an event, injury, or disease in service.

5.  The Veteran peripheral neuropathy of the bilateral lower extremities is related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  Whereas the Veteran has withdrawn the issue of reopening a previously denied claim of entitlement to service connection for a bilateral eye disability, there remain no allegations of errors of fact or law for appellate consideration; thus, the criteria for withdrawal of this issue by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The May 2009 rating decision was final; whereas new and material evidence has been submitted, the criteria to reopen the previously denied service connection claim for chronic headaches have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

3.  The May 2009 rating decision was final; whereas new and material evidence has been submitted, the criteria to reopen the previously denied service connection claim for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

4.  The criteria for service connection for chronic headaches have been met.  38 U.S.C. §§ 1101, 1131, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

5.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1101, 1131, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

6.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1101, 1131, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See id.

During the Veteran's September 2017 hearing, it was clarified that the Veteran wished to withdraw from appellate consideration the issue of reopening a previously denied claim of entitlement to service connection for a bilateral eye disability.  See Hearing Transcript, 3 (Sept. 13, 2017).  As to this issue, there remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Service connection for peripheral neuropathy, right and left lower extremities

As a preliminary matter, the Board observes that the RO denied entitlement to service connection for peripheral neuropathy, right lower extremity, in May 2009, and the Veteran did not appeal that denial.  Consequently, this decision became final.  Whereas evidence submitted since this final decision relates to an unestablished fact necessary to substantiate the claim, the criteria to reopen the previously denied service connection claim for peripheral neuropathy, right lower extremity, have been met.  See 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).  The Board will now address the merits of the Veteran's claims below.

The Veteran seeks service connection for peripheral neuropathy of both his right and left lower extremities.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board observes that the Veteran was essentially diagnosed with peripheral neuropathy of both lower extremities.  See Hearing Transcript, 9 (Sept. 13, 2017); see also VA Examination, 8 (Apr. 7, 2009) (noting a diagnosis of right lower extremity paresthesia meralgia); see also Private Treatment Records, 3 (noting diagnoses of lateral femoral cutaneous mononeuropathy and paresthesia in the lower extremities).  This satisfies the first service connection element of a current disability.  See Shedden, 381 F.3d at 1167.  The Veteran has also reported wearing tight belts and gear during his active duty service, which satisfies the second service connection element.  See id.

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of peripheral neuropathy allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for peripheral neuropathy, right and left lower extremities, are met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for chronic headaches

As a preliminary matter, the Board observes that the RO denied entitlement to service connection for chronic headaches in May 2009, and the Veteran did not appeal that denial; consequently, this decision became final.  Whereas evidence submitted since this final decision relates to an unestablished fact necessary to substantiate the claim, the criteria to reopen the previously denied service connection claim for chronic headaches, have been met.  See 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).  The Board will now address the merits of the Veteran's claim below.

The Veteran seeks service connection for chronic headaches.  He has been diagnosed with migraine headaches, and the evidence indicates that he suffered from headaches during his active duty service; these findings satisfy the first two service connection elements.  See Shedden, 381 F.3d at 1167. 

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of migraine headaches allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for chronic headaches are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal as to the new and material claim of entitlement to service connection for a bilateral eye disability has been withdrawn and is dismissed. 

The petition to reopen the service connection claim for peripheral neuropathy, right lower extremity, is granted.

The petition to reopen the service connection claim for chronic headaches is granted.

Service connection for peripheral neuropathy, right lower extremity, is granted.

Service connection for peripheral neuropathy, left lower extremity, is granted.

Service connection for chronic headaches is granted. 


REMAND

The Board observes that the Veteran testified that his bilateral hearing loss, right great toe, and left great toe disabilities have worsened since his last VA examinations.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with more contemporaneous VA examinations to assess the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and current severity of his service-connected bilateral hearing loss, right great toe, and left great toe disabilities.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

3.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


